DETAILED ACTION
Claims 1-7  and 24-26 are pending as amended on 22 June 2021, claims 8 and 14-23 are withdrawn from consideration.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments have been entered and fully considered.

Claim Interpretation
Claims 24 and 26 recite “alcohol-2-ethyoxylate’, “alcohol-3-ethyoxylate”, “alcohol-4-ethyoxylate”,  and “alcohol-3-ethyoxylate”, which have been interpreted as alcohol with 2, 3, 4 or 5 ethylene oxide groups, respectively.


Response to Amendment and Arguments
The amendment to the claims filed on 22 June 2021 does not comply with the requirements of 37 CFR 1.121(c) because the status identifier for claim 8 should be “withdrawn-Currently Amended”. 
Since the reply filed on 22 June 2021 appears to be bona fide, in the interest of compact prosecution and as a courtesy to Applicant, the amendment has been entered and fully considered. 
Applicant’s amendment overcomes the provisional rejection of claims 1-7 under the statutory type (35 U.S.C. 101) double patenting rejection over copending Application No. 16487830.  The rejection has been withdrawn,   however, a nonstatutory double patenting rejection has been made in light of the amendment. 
Applicant’s amendment does not distinguish from US Patent 6147047 (Robbins). 
Applicant’s arguments in light of the amendments have been fully considered but are not persuasive. 

It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 Titanium Metals Corp of Am v Banner, 778 F2d 775, 783, 227 USPQ 773, 779 (Fed Cir 1985).
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Applicant argues that working examples 1-3 of instant specification provides unexpected results with a rheology modifier having a HLB lower than 10.7 disclosed in Robbins.  The examiner notes that instant working example 1 contains only oleyl alcohol ethoxylate,  and  example 2 contains only  a secondary alcohol ethoxylate.  Example 3 contains both oleyl alcohol ethoxylate and a secondary alcohol ethoxylate.  Comparative examples 1 and 2 contain secondary alcohol ethoxylates of  HLB of 12 and 10, respectively.  However, none of the working examples show comparison between rheology modifiers of various HLB in a blend of both a rheology modifier, i.e., an ethoxylated alcohol  and a winterizing  agent, i.e., a secondary alcohol ethoxylate.  Further, Applicant fails to identify the parameter representing  the asserted unexpected results. 

Claim Objections
Claims 24 and 26 are objected to because of the following informalities:  claims 24 and 26  recite “ethyoxylate”, which appears to be “ethoxylate”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16487830. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to an additive composition of the same components wherein the copending claims recite a HLB range encompassing the instant HLB range,  and a  modifier concentration that anticipates the  concentration of the instant claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  25 and 26 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
25 recites the limitation "Formula I" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
Claims 1-7 stand rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6147047 (Robbins) as evidenced by the Tergitol 15-S-3 Technical Data Sheet of Dow Chemical Company.
Regarding claims 1-3  and 5-7,  Robbins teaches a composition comprises a nonionic surfactant and a nonionic  dispersant (col. 4, line 5-15 and col. 8, line 23-25),  wherein the nonionic surfactant includes secondary ethoxylated alcohol such as Tergitol 15-S-3, a C11-15 secondary alcohol with 3 moles of EO (col. 5, line 64-66), which has a HLB of 8  and a pour point of about -46 °C  as evidenced by the technical Data Sheet of Dow Chemical Company, which  meets the claimed winterizing agent, pour point,  and formula III when n2 is 3. It is further noted that instant specification discloses Tergitol 15-S-3 as examples of commercially available  winterizing agent ([0027]).
Robbins teaches the nonionic dispersant is preferably chosen from alkoxylated alcohols including Neodol 23-5, a linear C12-13 alcohol ethoxylate with 5 moles of EO, HLB of 10.7 (col. 8, line 33-34), which meets the claimed rheology modifier, Formula I, when R is a tridecyl  or a lauryl group,  and abuts the claimed HLB.
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 Titanium Metals Corp of Am v Banner, 778 F2d 775, 783, 227 USPQ 773, 779 (Fed Cir 1985).
In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 4, Robbins teaches  that the nonionic surfactant  (i.e., the secondary alcohol ethoxylates)  is present in an amount of from 3 to 25% (col.6, line 24-26),  which overlaps with the claimed  amount of winterizing agent.
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the nonionic secondary alcohol ethoxylate at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Robbins further teaches that the nonionic dispersant (i.e., the linear alcohol ethoxylate)  is present in an amount of  0.05 to 10 wt,%  (col. 9, line 1-3), which abuts the claimed amount of rheology modifier.
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 Titanium Metals Corp of Am v Banner, 778 F2d 775, 783, 227 USPQ 773, 779 (Fed Cir 1985).
In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Allowable Subject Matter
Claims 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 25 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
US Patent 6147047 (Robbins),  US  Patent 6387874 (Schalitz)  and US 2014/0349908 (Delaney) are the closest prior art of record.
The teachings of Robbins are set forth above. Robbins fails to teach the instantly claimed alcohol ethoxylate species. 
Schalitz teaches a blend of   wetting agent of HLB 10 and above and of HLB 5 or less  such as Genapol -020, which is oleyl alcohol ethoxylate of 2 EO (col. 8, line 5-12).  Schalitz further discloses  the presence of secondary alcohol ethoxylate in addition to the blend of wetting agent (col. 9, line 25-26), however, Schalitz is silent on the HLB number of the secondary ethoxylate.
Delaney teaches a blend of wetting agents of HLB 10 and above  such as C12, 13-EO5 and of HLB 5 or below such as C12,13-EO3 ([0036] and [0037]).  Delaney fails to teach the instantly claimed aliphatic nonionic surfactant that has a branched structure   and/or includes at least one unsaturation of HLB between 8 and 10.5.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY GULAKOWSKI can be reached on 571-2721302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1768